If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


RAFFI MUSCHEGIAN,                                                  UNPUBLISHED
                                                                   July 15, 2021
               Plaintiff-Appellee,

v                                                                  No. 353146
                                                                   Oakland Circuit Court
KRISTINA MARIA ESPARZA,                                            Family Division
                                                                   LC No. 2018-865009-DC
               Defendant-Appellant.


Before: RIORDAN, P.J., and M. J. KELLY and SHAPIRO, JJ.

SHAPIRO, J. (concurring in part, dissenting in part).

        I concur with the majority as to legal custody. I also concur as to parenting time except
that I would remand to the trial court to rule on holiday parenting time. I dissent as to attorney
fees. A review of the record demonstrates that defendant cannot pay her attorney fees which
substantially exceed her yearly income and that plaintiff is able to pay the fees.


                                                            /s/ Douglas B. Shapiro




                                                -1-